Citation Nr: 0922734	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 
2004 for the award of service connection for diabetes 
mellitus.

2.  Entitlement to an effective date earlier than June 9, 
2004 for the award of service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than June 9, 
2004 for the award of service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to an effective date earlier than June 9, 
2004 for the award of service connection for peripheral 
neuropathy of the right upper extremity.

5.  Entitlement to an effective date earlier than June 9, 
2004 for the award of service connection for peripheral 
neuropathy of the left upper extremity.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 
1967.

This case comes before the Board of Veterans' Appeals on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In April 2008, the Board 
remanded the claims to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.


FINDINGS OF FACT

1.  VA liberalized its regulations to add Type II diabetes 
mellitus to the list of presumptive diseases associated with 
herbicide exposure effective May 8, 2001.

2.  The Veteran first filed a claim of service connection for 
diabetes mellitus and its complications on June 9, 2005, and 
there are no communications prior to this time which may be 
considered a formal or informal claim.

3.  The effective date of June 9, 2004 for the award of 
service connection for Type II diabetes mellitus and its 
complications is the proper date of award, as the law 
provides for an effective date for up to one year prior to 
the date of receipt of claim when such a claim is received 
more than one year after the effective date for a 
liberalizing regulation.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than June 9, 2004 for the award of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400, 
3.816 (2008).

2.  The criteria for entitlement to an effective date earlier 
than June 9, 2004 for the award of service connection for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2008).

3.  The criteria for entitlement to an effective date earlier 
than June 9, 2004 for the award of service connection for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2008).

4.  The criteria for entitlement to an effective date earlier 
than June 9, 2004 for the award of service connection for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2008).

5.  The criteria for entitlement to an effective date earlier 
than June 9, 2004 for the award of service connection for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When 
an application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, there is no dispute that the Veteran filed a 
formal claim for service connection for Type II diabetes 
mellitus and its complications on June 9, 2005.  The RO, 
citing the provisions of "38 C.F.R. § 3.114(a)(1)," has 
awarded an effective date to one year prior to the date of 
claim. 

The Board notes that VA liberalized its regulations to add 
Type II diabetes mellitus to the list of presumptive diseases 
associated with herbicide exposure effective May 8, 2001.  
See 66 Fed. Reg. 23,166-69 (May 8, 2001); Liesegang v. Sec'y 
of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

The provisions of 38 C.F.R. § 3.114(a)(1) provide that, if a 
claim is reviewed within 1 year of the effective date from a 
liberalizing law, benefits may be authorized from the 
effective date of the law or VA issue.  As addressed more 
fully below, the Veteran first filed a claim of service 
connection for diabetes mellitus in 2005, which is more than 
one year from the effective date for adding Type II diabetes 
mellitus to the presumptive list.  As such, the provisions of 
38 C.F.R. § 3.114(a)(1) are not applicable to this case.

From the wording of the RO's rating actions, it appears that 
the effective date of award is actually based upon the 
provisions of 38 C.F.R. § 3.114(a)(3), which provides that 
when a claim is reviewed more than 1 year after the effective 
date of law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  The Veteran's case falls within this category of 
claims, and the maximum 1 year period has been applied in the 
Veteran's favor.  No further benefits may be awarded under 
38 C.F.R. § 3.114.

In this case, the Veteran argues for an earlier effective 
date of award based on the premise that he received VA 
treatment for diabetes mellitus as early as 1997, and that VA 
has concedes that his herbicide exposure in Vietnam caused 
his diabetes mellitus.  Thus, he essentially argues that an 
informal service connection claim had been raised as early as 
1997.

The Board has carefully reviewed the documents of record 
prior to the June 9, 2005 date of filing and finds, as a 
matter of law, that the Veteran had not filed an earlier 
claim for service connection for Type II diabetes mellitus.   
Clearly, the record includes no written document from the 
Veteran which can be reasonably construed as raising a claim 
of service connection for Type II diabetes mellitus or its 
complications prior to June 9, 2005.

The Board is cognizant that VA clinical records reflect that 
the Veteran was prescribed Diabeta for diabetes mellitus as 
early as 1997.  However, a VA treatment record may only serve 
as an informal claim for benefits once a formal claim for 
compensation has been allowed.  38 C.F.R. § 3.157.  This 
provision therefore, does not apply. 

The Board has also considered the provisions of 38 C.F.R. 
§ 3.155 inasmuch as it is argued that VA should have implied 
a service connection claim for Type II diabetes mellitus and 
its complications based upon his known prior service in 
Vietnam, and that such diseases may be presumptively service 
connected under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) as 
early as May 8, 2001.  

However, the mere presence of medical evidence of a 
disability does not show an intent on the Veteran's part to 
seek service connection and therefore does not constitute a 
claim; rather, the Veteran must assert a claim either 
expressly or impliedly.  VA is not required to conjure up 
issues not raised by the claimant.  Brannon, 12 Vet. App. 32 
(1998).  Therefore, the Board declines to view any references 
to diabetes mellitus and its complications in his medical 
records as a claim for VA compensation.

Finally, the Board is cognizant that, with respect to claims 
governing effective dates for service connection for diseases 
presumed to have been caused by herbicide or Agent Orange 
exposure, VA has issued a special regulation to implement 
orders of a United States District Court in the class action 
of Nehmer v. United States Department of Veteran's Affairs.  
38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

However, the Veteran is not a Nehmer class member since he 
had not been previously denied compensation for diabetes 
mellitus and its complications, nor had a claim of service 
connection been received, prior to October 29, 2002.  

As the Veteran cannot be deemed a Nehmer class member, the 
effective date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

Based upon the above, the Board must find that the Veteran 
does not meet the criteria for establishing an effective date 
prior to June 9, 2004 for the award of service connection for 
Type II diabetes mellitus and its complications.  There is no 
doubt of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).  Rather, based upon the undisputed 
facts of record, the claim must be denied as a matter of law.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Nonetheless, the Board notes that the RO provided the Veteran 
a letter in March 2006 notifying him of the criteria for 
establishing an effective date of award.  Thus, although 
further notice was not required, the RO in fact did provide 
additional notice consistent with the holding in Dingess.  A 
similar letter was sent to the Veteran in April 2008.  Any 
potential deficiencies were cured with readjudication of the 
claims in the March 2009 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board further notes that the earlier effective date claim 
on appeal involves a retroactive review of the documents of 
record prior to the effective date of award assigned.  There 
are no issues of fact in dispute which must be resolved to 
decide this case, rather the case involves a review of the 
documents and statements of record to determine whether the 
legal standard for an earlier filed claim has been met.  This 
case ultimately involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Thus, further VCAA notice is not required.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the record contains all records relevant to the 
Veteran's claims on appeal.  As a result of a Board remand in 
April 2008, VA obtained all relevant VA clinical records 
identified by the Veteran as potentially relevant to his 
claims on appeal.  The Veteran has not alleged the existence 
of any additional documents submitted to VA which could 
establish that a claim of service connection for Type II 
diabetes mellitus and its complications had been filed prior 
to June 9, 2005.  For the reasons specified above, any 
additional private or VA treatment records, or Social 
Security records, could not provide a basis to grant this 
claim.  See 38 C.F.R. §§ 3.155, 3.157.  The issue in this is 
not the actual onset of disease but, rather, the legal issue 
of when a claim for service connected benefits was filed with 
VA.  Accordingly, VA has no further duty to assist the 
Veteran in the development of his claims.

ORDER

The claim for entitlement to an effective date earlier than 
June 9, 2004 for the award of service connection for diabetes 
mellitus is denied.

The claim for entitlement to an effective date earlier than 
June 9, 2004 for the award of service connection for 
peripheral neuropathy of the right lower extremity is denied.

The claim for entitlement to an effective date earlier than 
June 9, 2004 for the award of service connection for 
peripheral neuropathy of the left lower extremity is denied.

The claim for entitlement to an effective date earlier than 
June 9, 2004 for the award of service connection for 
peripheral neuropathy of the right upper extremity is denied.

The claim for entitlement to an effective date earlier than 
June 9, 2004 for the award of service connection for 
peripheral neuropathy of the left upper extremity is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


